
	

113 S2214 IS: Obamacare Taxpayer Bailout Protection Act
U.S. Senate
2014-04-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		2d Session
		S. 2214
		IN THE SENATE OF THE UNITED STATES
		
			April 7, 2014
			Mr. Rubio introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To prevent a taxpayer bailout of health insurance issuers.
	
	
		
			1.
			Short title
			This Act may be cited as the
		  Obamacare Taxpayer Bailout Protection Act.
		
			2.
			Prevention of bailout of health insurance issuers
			Section 1342 of the Patient Protection and Affordable Care Act (42 U.S.C.
			 18062) is amended by adding at the end the following:
			(d)Ensuring budget neutralityIn implementing this section, the Secretary shall ensure that payments out and payments in under
			 paragraphs (1) and (2) of subsection (b) are provided for in amounts that
			 the Secretary determines are necessary to reduce to zero the cost (as
			 defined in section 502 of the Federal Credit Reform Act of 1990 (2 U.S.C.
			 661a)) to the Federal Government of carrying out the program under this
			 section..
